Title: To George Washington from Major Alexander Clough, 2 September 1778
From: Clough, Alexander
To: Washington, George


          
            Sr
            [Hackensack, N.J.] Sept. 2d—78
          
          I had the honour to recive your Exellencys favour yesterday, and shall use the utmost
            of my endavours to get the most satisfactry intelligance. I think we have got it at this post, in such a chanell that we cannot faill, of
            getting certain information of every thing of moment, that Occurs in New york, if my
            conduct meets with your approbation, I shall esteem it as more then a sufficient reward
            for my best services—Two persons who left New york on munday night, informs me that thay
            are repairing thayr waggons with the greatest delligance. thay are makeing some aditions
            to the works on Bunkers Hill—he says four of Adml Byrons fleet is come in, he cannot
            tell of what force thay are, it is reported that the adml is lost—six of the cork fleet
            is come in, four with provisions, and two with recruits, there are not more then sixty
            english, the others are Hesiens, the number he cannot exactly tell, but when thay where
              d⟨mutilated⟩d there was not more then three men to a regt, Mr
            Eliot, the superintendent says, if this expedition to rode island should fail New york
            could hold out but a short time for want of provisions if it falls in our hands he is
            resolve’d to stay let the event be what it may, Byard delance & Mathews says the
              same the worst sour flour is sold for five pounds a
            hundred—I am your Exellencys most Obt Hbl. servt
          
            A. Clough
          
          
        